Per Curiam.

Being aware that respondent has previously been found by this court to be in violation of the Code of Professional Responsibility for which he was publicly reprimanded on January 30, 1981, and upon examination of the record and the findings of the board of commissioners, and concluding that there are sufficient facts to find that respondent has violated all the sections of the code as alleged and set *181forth above, we concur in the recommendation of the board, and hereby permanently disbar respondent, Francis D. DeFrancis, from the practice of law.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.